Citation Nr: 0505642	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1971.  Service in Vietnam is indicated by the evidence 
of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The Board construes an August 2000 
statement by the representative as a notice of disagreement 
with that rating decision, and the appellant timely perfected 
his appeal following the issuance of a statement of the case 
in September 2003.  The veteran testified from the RO before 
the undersigned, seated in Washington, DC, at a 
videoconference hearing held in May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that he developed PTSD from a 
multitude of stressful events in Vietnam.  He contends that 
he received and returned enemy fire while on convoy, and that 
his duties in service included transporting corpses at 
various times between Da Nang, Chu Lai, Khe Sanh and Quang 
Tri.  He also indicates that prior to June 1969 he was 
ordered to retrieve body parts in the field and at a base in 
Quang Tri, and that he saw children die.  He also indicates 
that in April 1969 he defended the area around his base 
against enemy fire, and that in May 1969 and from July 1969 
to November 1969 he was subject to enemy attacks in the Da 
Nang and Chu Lai areas.  The veteran explains that while on 
guard duty at Charlie Base Camp in Da Nang in February 1969, 
he witnessed two soldiers die in an explosion, and that on 
another occasion his guard tower was destroyed just after he 
left.  The veteran indicates that his unit's mess hall at 
Quang Tri was attacked on one occasion between April and June 
1969, and that several members of his unit received injuries 
during that time frame.  In pertinent part, the veteran 
states a friend named Samuel Sanchez was wounded at Hill 155 
in July or August 1969, and that he witnessed the wounding of 
Renardo Morrero when he stepped on a landmine in March 1969 
in Da Nang.

Service personnel records show that the veteran served in 
Vietnam from April to June 1969, and again from August to 
November 1969.  His awards and decorations do not include any 
award indicative of combat service.  

In January 2002, in response to VA's request for research 
into the veteran's claimed stressors, the Marine Corps 
Historical Center (MCHC) provided the command chronologies 
for the 1st Motor Transport Battalion, 1st Marine Division, 
for April to June 1969.  Those command chronologies do not 
verify any of the veteran's claimed stressors.  The Board 
nevertheless finds that further research by the service 
department would be helpful, as the veteran, while clearly 
uncertain as to the dates of his claimed stressors, has 
provided specific information concerning the names of 
casualties and the locations of certain events.  The Board 
points out that he was in Vietnam for 7 months, and that the 
MCHC did not provide any unit history for the veteran's 
service from August to November 1969 with the Service 
Company, 7th Engineer Battalion.
 
While the veteran's awards and decorations do not include the 
Combat Action Ribbon, that award was only first instituted in 
1969.  Given that service record book pages describe his 
participation from April to June 1969 in operations against 
insurgent Communist Forces in Vietnam; his participation in 
the defense of the Da Nang area; and his participation in 
counter insurgency operations with Service Company, 7th 
Engineering Battalion, in the vicinity of Da Nang from August 
to November 1969, the United States Marine Corps should be 
contacted to determine whether the service personnel records 
support the award of the Combat Action Ribbon.  

At his hearing before the undersigned the veteran indicated 
that he was receiving treatment at the VA Medical Center 
(VAMC) in West Haven, Connecticut, and that he had visited 
the New Haven Vet Center once or twice.  Records on file 
suggest that the veteran has been seen extensively at the 
West Haven VAMC in 2003, but the most recent records on file 
from that facility are dated in May 2000, and there is no 
indication that the RO has sought to obtain records from the 
above New Haven Vet Center.  In addition, while the veteran 
has apparently received treatment at the Rocky Hill Veteran's 
Home and Hospital for disorders including PTSD since May 2000 
there is no indication that records from this facility were 
requested by the RO.

The Board lastly notes that VA medical records on file 
indicate that the veteran is receiving disability benefits 
from the Social Security Administration (SSA).  Records 
associated with the veteran's receipt of such benefits are 
potentially relevant to the instant claim and should be 
obtained.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to the claim on appeal.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the appellant, to 
include from the Rocky Hill 
Veteran's Home and Hospital and the 
New Haven Vet Center, which have not 
been secured previously.  In any 
event, records from the VAMC in West 
Haven, Connecticut, for January 1998 
to the present should be obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it must 
inform him and his representative of 
this and ask them to provide a copy 
of the outstanding medical records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
medical records upon which the 
appellant's award of SSA disability 
benefits was based, and a copy of 
the records associated with any 
subsequent disability determinations 
by the SSA.

4.  The RO should contact the United 
States Marine Corps and request that 
they indicate whether the 
appellant's participation in the 
events described in his service 
personnel records establish his 
eligibility for the Combat Action 
Ribbon.  The RO should provide the 
service department with a copy of 
the veteran's service personnel 
records.  

5.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of each alleged 
inservice stressor, such as the 
dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above, and must include 
the following stressors:  Witnessing 
the wounding of Samuel Sanchez at 
Hill 155 in July or August 1969; 
witnessing the March 1969 wounding 
of Renardo Morrero in a landmine 
explosion in Da Nang; witnessing the 
death of two soldiers in an 
explosion at Charlie Base Camp in Da 
Nang; witnessing an attack on the 
mess hall of the 1st Motor Transport 
Battalion in Quang Tri between April 
and June 1969; receiving and 
returning enemy fire while on convoy 
at various times in Vietnam; 
transporting corpses at various 
times in Vietnam; retrieving body 
parts between April and June 1969; 
defending his base from the enemy in 
April 1969; receiving enemy fire at 
his bases in Da Nang and Chu Lai in 
May 1969 and from July  to November 
1969; and witnessing children die.  

This summary, a copy of the 
veteran's DD 214MC and other service 
personnel or pertinent records 
should be sent to the Commandant of 
the Marine Corps.  The Commandant 
should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The Commandant should 
also be requested to furnish the 
unit history and operational reports 
for each unit the veteran was 
assigned to from April to June 1969, 
and from August to November 1969.

6.  After completion of all of the 
above, and if any of the veteran's 
alleged PTSD stressors are 
independently verified by the MCHC 
or otherwise, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of any PTSD 
present.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, 
including psychological testing 
designed to ascertain whether the 
veteran has PTSD.  The examiner 
should be informed of any stressor 
which has been verified.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  The claims folder, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner.  

7.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, including if the 
requested examination does not 
include all test reports, special 
studies or opinions requested, 
appropriate corrective action is to 
be taken.

8.  Thereafter, the RO should 
undertake any other action required 
to comply with the notice and duty-
to-assist requirements of 
38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  Then, the RO 
should issue a rating decision and 
re-adjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the appellant and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


